Exhibit 10.8

EXECUTION COPY

AMENDED and RESTATED
OUTSOURCE AGREEMENT

                THIS AMENDED and RESTATED OUTSOURCE AGREEMENT (this
“Agreement”), dated as of April 19, 2006, is made by and between GKK Manager
LLC, a Delaware limited liability company (the “Manager”), and SL Green
Operating Partnership, L.P., a Delaware limited partnership (“SL Green”).

RECITALS

                WHEREAS, Manager provides certain management services to
Gramercy Capital Corp., a Maryland Corporation (the “Parent”), and GKK Capital
LP, a Delaware limited partnership (the “Operating Partnership” and collectively
with the Parent, the “Company”), pursuant to that certain Management Agreement,
dated as of August 2, 2004, by and among the Company and the Manager, as amended
and restated as of the date hereof (the “Management Agreement”);

                WHEREAS, the Manager desires to avail itself of the experience,
advice and assistance of SL Green to provide various services related to the
Parent’s obligations as a publicly registered and traded company; and

                WHEREAS, SL Green is willing to perform the services described
below on the terms and conditions hereinafter set forth;

                WHEREAS, the Company has agreed in the Management Agreement to
reimburse Manager for certain Expenses (as defined in the Management Agreement)
incurred in connection with the Services obtained from SL Green or other third
party service providers;

                WHEREAS, the Manager and SL Green entered into the original
outsource agreement as of August 2, 2004 (the “Original Outsource Agreement”);
and

                WHEREAS, the Manager and SL Green desire to amend and restate
the Original Outsource Agreement in its entirety.

AGREEMENT

                NOW THEREFORE, in consideration of the mutual agreements herein
set forth and intending to be legally bound, the parties hereto agree that the
Original Outsource Agreement shall be amended and restated in its entirety as
follows:

                1. Services. SL Green agrees to provide the following services
(the “Services”) to the Manager upon its request:

                                (1) assisting the Company in complying with all
regulatory requirements, including, but not limited to, any filings, periodic
reporting, and communications, applicable to the Company required under the
Securities Act of 1933, as amended;

                                (2) assisting the Company complying with all
regulatory requirements applicable to the Company in respect of its business
activities, including preparing or causing to be


--------------------------------------------------------------------------------




prepared all financial statements required under applicable regulations and all
reports and documents, if any, required under the Securities Exchange Act of
1934, as amended;

                                (3) assisting the Company in complying with all
regulatory requirements applicable to the Company required by the New York Stock
Exchange;

                                (4) assisting the Company with all regulatory
requirements applicable to the Company required by the Sarbanes-Oxley Act of
2002;

                                (5) communicating on the Company’s behalf with
the holders of any of the Company’s equity or debt securities as required to
satisfy the reporting and other requirements of any governmental bodies or
agencies or trading markets and to maintain effective relations with such
holders;

                                (6) administering the issuance of any stock
under the stock incentive plan to the Company’s executive officers or the
employees of the Manger; and

                                (7) performing such other services as may be
required from time to time for management and other activities relating to the
Services as the Manager shall reasonably request.

                2. Term. This Agreement shall remain in full force and effect
throughout the term of the Management Agreement as extended in accordance
therewith and terminate simultaneously with the expiration or earlier
termination of the Management Agreement, except that SL Green may terminate this
Agreement at any time on 60 days notice to Manager.

                3. Fees.

                For the Services, SL Green will receive from Manager an annual
fee, equal to $1,250,000 per year, payable in monthly installments in arrears on
or before the fifth day after the month end. The amount of the fee hereunder
shall be increased by 3% over the prior year’s charge in each year after the
first year. Manager shall be directly obligated to pay accrued fees hereunder,
whether or not reimbursed by the Company for such fees as contemplated by the
Management Agreement.

                4. Confidentiality.

                (a) SL Green shall keep confidential any nonpublic information
obtained relating to its performance of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties under this
Agreement), except as permitted or contemplated by the Management Agreement or
as required by regulatory or other governmental authorities. The provisions of
this Section 4(a) shall survive the expiration or earlier termination of this
Agreement.

                (b) Promptly after the expiration or earlier termination of this
Agreement, SL Green shall return to Manager all confidential and proprietary
information provided to or obtained by SL Green pursuant to or in connection
with this Agreement and the performance of the Services hereunder, including all
copies and extracts thereof in whatever form, in its possession or under its
control.

                5. Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and mailed,
faxed or delivered by hand or courier service:

                (a) If to Manager, to:

2


--------------------------------------------------------------------------------




 

GKK Manager LLC
420 Lexington Avenue
New York, New York 10170
Attention: Office of General Counsel

                (b) If to SL Green, to:

SL Green Operating Partnership, L.P.
420 Lexington Avenue
New York, New York 10170
Attention: General Counsel

                6. Cooperation; Further Assistance. Each party hereto shall
cooperate with and provide assistance to the other parties consistent with the
terms and conditions hereof to enable (a) the full performance of all
obligations hereunder, and (b) the review and audit of books and records as they
relate to the provision of the Services; such cooperation and assistance to
include, without limitation, providing the other parties and their respective
representatives and agents (including, without limitation, outside auditors)
with reasonable access, during normal business hours and upon reasonable advance
notice, to its employees, representatives and agents and its books, records,
offices and properties relating to the Services.

                7. Entire Agreement. Except for the applicable provisions of the
Management Agreement, this Agreement shall constitute the entire agreement among
the parties relating to the subject matter hereof and shall supersede all other
prior or contemporary agreements, understandings, negotiations and discussions
whether oral or written.

                8. Amendment and Modification; Assignment. Neither this
Agreement nor any of the terms or provisions hereof may be changed,
supplemented, waived, modified or assigned except by a written instrument
executed by the parties hereto (or in the case of a waiver, by the party
granting such waiver); provided, however, Manager may assign this Agreement to
any affiliate to whom Manager assigns the Management Agreement (pursuant to the
terms thereof).

                9. Counterparts. This Agreement may be executed in two or more
counterparts, each of which may be signed by any of the parties hereto, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

                10. Governing Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement shall be governed by,
construed, interpreted and enforced in accordance with the internal laws of the
State of New York, without regard to any conflicts of laws principles thereof.

                11. Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable, this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of hereof and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.

3


--------------------------------------------------------------------------------




                12. Definitions and Interpretation.

                                (a) Defined Terms. Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Management
Agreement.

                                (b) Singular and Plural Forms. The use herein of
the singular form shall also denote the plural form, and the use herein of the
plural form shall denote the singular form, as in each case the context may
require.

4


--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first written above.

 

GKK MANAGER LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

5


--------------------------------------------------------------------------------